Citation Nr: 0113739	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



REMAND

The veteran served on active duty from September 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2000, a Travel Board 
hearing was held at the RO before the undersigned.  At the 
hearing, the veteran was assisted by a Veterans Service 
Representative.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In a letter dated, October 11, 
2000, Francis Casper, M.D., opined that the appellant had 
sensorineural hearing loss that was "at least as likely as . 
. . not related to a history of significant noise exposure."  
However, Dr. Casper did not indicate whether his opinion was 
limited to noise exposure in service rather than intervening 
causes.  Further, Dr. Casper did not offer an opinion as to 
whether the veteran has tinnitus that is related to noise 
exposure in service.  The medical evidence of record is 
inadequate for the determinations to be made, and it is 
necessary to obtain a VA examination to determine the 
etiology of his hearing loss and the presence of and etiology 
of tinnitus.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to undergo a VA otolaryngologic 
examination to ascertain the probable 
etiology of his hearing loss and 
tinnitus.  The examiner should review the 
claims folder, conduct an examination, 
and furnish an opinion as to whether it 
is at least as likely as not that the 
veteran's hearing loss is due to noise 
exposure in service, rather than to 
intervening causes.  The examiner should 
also determine whether the veteran has 
tinnitus and, if so, whether it is at 
least as likely as not that the veteran's 
tinnitus is due to noise exposure in 
service, rather than to intervening 
causes.  The rationale for the opinions 
should be stated in the examination 
report.  The examiner should comment on 
the October 11, 2000 letter from Francis 
Casper, M.D., and the May 19, 2000 letter 
from Kimberley Franczyk, M.A., CCC-A.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
The RO should review the claims.  If the 
benefits sought remain denied, the 
appellant should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


